Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Comment
The amendment to the abstract filed on November 28, 2021 has been considered and entered. 
Claims 1-13 are allowable. 
Claims 14-20 have been canceled.

Reasons for Allowance
The following is an Examiner’s Statement of Reasons for Allowance:
	Claims 1-13 are allowable over the prior art of record.

Prior art of record Evans et al “Evans”, US-PGPub. No. 20120057572 discloses a method of data distribution in a DAS and LAN that supports downlink communication. For the downlink communication, a REC provides signal samples organized in radio data frames in accordance with a radio data interface protocol and a switch provides data packets organized in accordance with a LAN protocol. The data packets are destined for a corresponding LAN segment coupled to communicate with a corresponding RE. The method includes steps performed at a gateway of receiving the data packets from the switch, receiving the signal samples from the REC, mapping the data bits from the data packets and the signal samples to one or more mixed-data frames having the frame structure in accordance with the radio data interface protocol, and transmitting the mixed-data frame over a data transfer interface to the corresponding RE. At the RE, the method includes steps of receiving the mixed-data 

While the cited prior art discloses some of the claimed features as explained above, however, the cited prior art fails to disclose or suggest each and every limitation together as claimed. Furthermore, the Examiner cannot determine a reasonable motivation, either from the cited prior art or the existing case law, to combine the known references to render the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohamed Wasel whose telephone number is (571)272-2669.  The examiner can normally be reached on Mon-Fri (8:00 am - 4:30 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454